 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    LANCE WILLIAMS,                              CASE NO. 18cv1833-WQH-MSB
12                                 Petitioner,
            v.                                     ORDER
13
      SCOTT KERNAN, et al.,
14
                               Respondents.
15
16
     HAYES, Judge:
17
           The matter before the Court is the review of the Report and Recommendation
18
     issued by United States Magistrate Judge Michael S. Berg (ECF No. 12) recommending
19
     that the Petitioner’s Motion for Default Judgment (ECF No. 11) be denied.
20
           The duties of the district court in connection with a report and recommendation
21
     of a magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28
22
     U.S.C. § 636(b). The district judge must “make a de novo determination of those
23
     portions of the report . . . to which objection is made,” and “may accept, reject, or
24
     modify, in whole or in part, the findings or recommendations made by the magistrate.”
25
     28 U.S.C. § 636(b). The district court need not review de novo those portions of a
26
     Report and Recommendation to which neither party objects. See Wang v. Masaitis, 416
27
     F.3d 992, 1000 n.13 (9th Cir. 2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121
28
     (9th Cir. 2003) (en banc) (“Neither the Constitution nor the [Federal Magistrates Act]

                                                 -1-                         18cv1833-WQH-MSB
 1 requires a district judge to review, de novo, findings and recommendations that the
 2 parties themselves accept as correct.”).
 3        No party has filed an objection to the Report and Recommendation. The Court
 4 has reviewed the Report and Recommendation, the record, and the submissions of the
 5 parties.
 6        IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 12)
 7 is adopted in its entirety. IT IS FURTHER ORDERED that Petitioner’s Motion for
 8 Default Judgment (ECF No. 11) is denied.
 9 DATED: January 28, 2019
10
                                              WILLIAM Q. HAYES
11                                            United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-                            18cv1833-WQH-MSB
